Title: To Alexander Hamilton from John Chaloner, 15 April 1786
From: Chaloner, John
To: Hamilton, Alexander



Dear Sir
Philada. April 15. 1786

Since my last I have concluded the negotiation with Mr. John Wilcox and have reced from him his note payble in nine months for two hundred pounds being in full for ⅛ of the two Ships St. Anne & Two Brothers.
Our Assembly has rejected the application of the Citizens to establish the Bank. The Stock holders therefore remain in that uncertain situation that you & Col Wadsworth apprehended prior to their last meeting in January; and are likely to continue in this State of Suspence for a considerable time. The April Court at which the Question was to have been determined, is now nearly over and no action brot nor any thing done in the matter by the Directors save that of retain’g Council by the Bank; Col Wadsworth when here apprehended (as does several Stockholders who were present at the meeting) that the Bank were to institute the suit, & employ Council on both sides to argue the matter, so that a speedy & amicable decision of the Question might be obtaind at the expence of the Institution: this I am told is not so understood by the Directors. They mean only to employ Council on behalf of the Bank—nor can I learn that the Question will be brot forward, unless by an adverse suit, wch. is not likely to be brot by any Person here. I am clearly of opinion their object is delay: hopeing that another election may produce an Assembly more favourable to their measures than the present. Knowing Mr Church’s Interest in this Institution I have thot proper to give you the above information and remain with Respect Sir Your most obd hble Servt
John Chaloner
Alexr Hamilton Esqr
